Citation Nr: 0016475	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
November 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
August 1995 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.

The veteran appeared at a hearing before the undersigned 
Member of the Board in November 1999.  A transcript of that 
hearing is of record.  The veteran submitted additional 
evidence at the hearing, and waived initial consideration of 
that evidence by the RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.

2.  In March 1984, the veteran suffered an injury to his 
right knee when he slipped and fell on ice; he reinjured his 
right knee in September 1986; and examination at separation 
from service reflects that he experienced occasional 
mechanical knee pain.

3.  Current medical records reveal a diagnosis of chronic 
right knee pain, status post arthroscopic surgery times two, 
and the present right knee disorder has been related by 
competent evidence to the knee injuries incurred in service.

4.  The veteran's current right knee disorder cannot be 
reasonably dissociated from the right knee injuries which are 
documented in the service medical records.



CONCLUSION OF LAW

The veteran's right knee disorder was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service medical records reflect that the veteran 
presented for medical treatment in March 1984 after he 
slipped and fell on ice, landing directly on his right knee.  
The treating service examiner diagnosed a contusion of the 
right knee.  Service medical records reflect further that the 
veteran presented for treatment in September 1986 after he 
reinjured his knee while playing basketball.  The medical 
report documenting the second injury was signed by a sergeant 
who noted that the veteran left the clinic without being 
treated by medical personnel.  In a report of medical history 
completed during the November 1996 separation examination, 
the veteran stated that he had ongoing knee problems that had 
bothered him throughout his three years in service.  During 
that examination, the service examiner noted that the veteran 
experienced occasional mechanical knee pain.

The veteran filed a claim for compensation based on his in-
service knee injuries in November 1986.  Post service medical 
records were obtained which revealed that while working as a 
private security guard, the veteran sustained an injury to 
his right knee in June 1988 when he struck it on the bumper 
of a car.  On the same day as the work-related accident, the 
veteran was examined by a private physician, who diagnosed a 
severe contusion sprain of the right knee, with effusion.  
The physician noted that the veteran denied any prior knee 
injuries.  

Follow-up examinations by the same physician, dated between 
June 1988 and October 1989 revealed that the veteran's right 
knee disorder had worsened to such a degree that arthroscopic 
surgery was performed in September 1988.  Those records 
reflect that the initial arthroscopic surgery appeared 
successful, but an additional private medical examination in 
September 1989 showed that the veteran's right knee disorder 
had increased in severity.  The veteran underwent a second 
arthroscopic surgery in October 1989.  

The veteran was afforded VA examination in May 1995.  He 
presented with complaints of right knee pain since 1983, and 
the VA physician noted the work-related knee injury in June 
1986.  Diagnosis was chronic right knee pain, status post 
arthroscopic surgery times two.  The VA examiner did not 
provide express findings or opinions regarding the etiology 
of the veteran's right knee disorder, but noted that the 
veteran complained of right knee pain dating back to 1983.

By an August 1995 decision, the RO denied the veteran's 
claim, finding that although service medical records showed 
treatment for injuries to his right knee, the separation 
examination was negative for showing a permanent residual 
disability. The veteran's in-service right knee injuries were 
considered temporary conditions which resolved with 
treatment, and it was held that the June 1998 work-related 
injury was an intercurrent cause of the current right knee 
disorder.

In March 1999, the veteran submitted a written statement 
wherein he reported that he did not "injure" his right knee 
when he struck it on a car bumper in June 1988.  Rather, he 
alleged that the work-related accident aggravated the right 
knee disorder which had its origin in service.  He also 
reported that, contrary to his physician's statement to the 
effect that the veteran denied any injuries to his right knee 
prior to the June 1988 accident, he had informed that 
physician that he injured his right knee during service.  The 
veteran also expressed his disagreement with the RO's 
determination that the in-service knee injuries resulted in a 
temporary condition which resolved with treatment.  The 
veteran contended that the knee disorder was an ongoing 
condition, with varying degrees of pain and lack of mobility.

Of record is a lay statement from a fellow serviceman who 
coached a basketball team for which the veteran played while 
on active duty.  The coach reported that the veteran's right 
knee bothered him throughout the season, and that he had to 
retire from the team before the end of the basketball season 
because of the knee condition.

At the November 1999 hearing, the veteran testified 
concerning the reason he was not seen by medical personnel 
when he presented for treatment of a knee injury in September 
1986, reporting that a sergeant had pulled him out of sick 
bay so that he could report for physical training.  He 
expressed that although his right knee continued to bother 
him after service, he did not immediately seek medical 
treatment because he felt he could deal with the pain.  He 
also stated that he had planned on being a basketball player, 
and feared that seeking medical treatment for his knee might 
jeopardize a career playing basketball.  He testified that he 
assumed his right knee would heal after service, as he no 
longer had to run during physical training.  The veteran 
reported that between his separation from service in November 
1986 and the work-related knee injury in June 1988, he could 
not take a job requiring strenuous physical duties.  

The veteran also presented additional evidence at the 
November 1999 hearing, consisting of copies of private 
medical records already of record and considered by the RO.  
A July 1988 medical report not previously of record was 
submitted which reflects an examination by a private 
physician, performed in order to obtain a "second opinion" 
regarding the veteran's work-related injury.  In the July 
1988 examination record, the private physician reported that 
magnetic resonance imaging (MRI) taken approximately two 
weeks after the veteran incurred the work-related knee injury 
was consistent with tears, and stated that "perhaps most of 
[the tears] may be related to the degenerative changes within 
the right knee."  Diagnosis included pre-existent early 
osteoarthritis, lateral compartment, bilaterally, right 
greater than left; and resolved contusion of the lateral 
aspect of the right knee.

Legal Criteria and Analysis.  Pursuant to 38 U.S.C.A. 
§ 5107(a), a person who submits a claim to VA has the burden 
of providing evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  The United States Court of Appeals for Veterans 
Claims (Court) defines a well-grounded claim as one that is 
plausible; a claim that is meritorious on its own or a claim 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted on active 
military service or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

Generally, service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may be still be well 
grounded under the continuity standard if (1) the condition 
is observed during service, (2) continuity of symptomatology 
is demonstrated thereafter, and (3) competent evidence 
relates the present condition to that symptomatology.  
Savage, 10 Vet. App. at 498.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Initially, the Board finds that the veteran's claim of 
entitlement to service connection is plausible, and therefore 
well grounded.  See 38 U.S.C.A. § 5107(a).  The record 
includes documentation that the veteran incurred injuries to 
his right knee during active duty; physicians have diagnosed 
a present right knee disorder; and there is competent 
evidence tending to show a relationship between the current 
diagnosis and the veteran's in-service knee injuries.  Thus, 
the veteran has submitted a claim that is not "inherently 
implausible."  See Murphy, 1 Vet. App. at 81.

In the instant case, the positive evidence in support of the 
veteran's claim includes service medical records reflecting 
in-service diagnosis of a right knee injury on two separate 
occasions, a report of examination at separation from service 
reflecting that the veteran experienced occasional mechanical 
right knee pain, and the veteran's testimony regarding the 
post-service continuity of symptoms related to his right knee 
disorder.  The Board finds that the veteran's testimony and 
statements regarding the symptoms of his right knee disorder, 
and the continuity thereof, is consistent with the 
documentary record and is entirely credible. 

Also in support of the veteran's claim is the fact that 
medical evidence has tended to show a link, or "nexus," at 
least to some degree, between the veteran's current right 
knee disorder and the right knee injuries the veteran 
experienced in service.  The private physician's July 1988 
report, while not definitively establishing that the 
veteran's current right knee disorder is related to the in-
service knee injuries, does reflect that the veteran had 
preexistent early osteoarthritis of the knees bilaterally, 
more so on the right than on the left.  As that assessment 
was based on an MRI taken approximately two weeks after the 
veteran suffered the June 1988 work-related knee injury, it 
can be fairly determined that the "preexistent" knee 
disorder referred to a disorder that manifested itself prior 
to the work-related injury.  Notably, the Board finds that 
the claims file does not contain evidence which sufficiently 
rebuts evidence tending to show a relationship between the 
veteran's current right knee disorder and the in-service 
occurrence of right knee injuries; at least not evidence of 
such quality or quantity that it outweighs evidence in 
support of the veteran's claim.


In the instant case, the Board finds that the evidence of 
intercurrent causation, i.e., the work-related knee injury in 
June 1988, does not outweigh the evidence favorable to the 
veteran's claim.  There is no medical opinion flatly 
attributing all pertinent symptomatology to post-service 
events.  In sum, the evidence establishes that the veteran's 
current right knee disorder cannot be reasonably dissociated 
from the right knee injuries identified during his active 
military service.  Therefore, the Board concludes that the 
evidence is in favor of the veteran's claim for service 
connection for residuals of a right knee injury.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for residuals of a right knee injury is 
granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

